UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ANDREJS V. STRAUSS, M.D.;
VINCENZO DEMASI, M.D.;
DRS. STRAUSS, DEMASI AND
ASSOCIATES, P.A.,
Plaintiffs-Appellants,

v.

PENINSULA REGIONAL MEDICAL
CENTER; DRAKE, BLUMBERG,                                            No. 95-2424
BROOKLAND AND ZINREICH, M.D.
P.A.; ALBERT L. BLUMBERG, M.D.,
Defendants-Appellees,

and

THE MEDICAL STAFF OF PENINSULA
REGIONAL MEDICAL CENTER,
Movant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
John R. Hargrove, Senior District Judge.
(CA-95-1949-HAR)

Argued: April 4, 1996

Decided: May 20, 1996

Before WILKINSON, Chief Judge, ERVIN, Circuit Judge, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

ARGUED: Jack Charles Tranter, Thomas Christopher Dame, GAL-
LAGHER, EVELIUS & JONES, Baltimore, Maryland, for Appel-
lants. Roger D. Redden, PIPER & MARBURY, L.L.P., Baltimore,
Maryland, for Appellees. ON BRIEF: Peter E. Keith, GAL-
LAGHER, EVELIUS & JONES, Baltimore, Maryland, for Appel-
lants. Michael F. Brockmeyer, Kurt J. Fischer, PIPER & MARBURY,
L.L.P., Baltimore, Maryland; Robert B. Kershaw, John A. Bourgeois,
WARD, KERSHAW & MINTON, P.A., Baltimore, Maryland, for
Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Plaintiffs, Andrejs S. Strauss, M.D., and Vincenzo DeMasi, M.D.,
former doctors at a Maryland hospital, sought preliminary injunctive
relief to restore their hospital privileges. The district court denied
plaintiffs' motion because they failed to demonstrate irreparable harm
or a likelihood of success on the merits. We affirm.

I.

This is a tale of medical competition and strife in the Peninsula
Regional Medical Center's ("PRMC") radiation oncology department.
Until 1992, plaintiffs Strauss and DeMasi had an exclusive contract
with PRMC to provide radiation oncology. When their contract came
to an end in 1992, they were unable to renegotiate a new contract and
PRMC decided to operate its radiation oncology department with an
open staff. Following this decision, Catherine North, M.D., who had
previously been an employee of the Strauss, DeMasi group, started
her own competing practice in radiation oncology. Apparently, the

                    2
two practice groups routinely feuded over such matters as patient
referrals and the scheduling of time on hospital equipment.

In June of 1994, the Strauss, DeMasi group disclosed its plans to
build an independent radiation therapy facility. PRMC then entered
into negotiations to buy the Strauss, DeMasi facility, but no agree-
ment was reached. As a result of Strauss, DeMasi's decision to build
another facility and the ongoing strife between practice groups,
PRMC entered into another exclusive agreement for radiation oncol-
ogy services, this time with a third practice group, Drake, Blumberg.
Drake, Blumberg subsequently promulgated regulations for doctors at
the PRMC facilities, and the Strauss, DeMasi group was unable to
agree to these new regulations. Consequently, the medical staff privi-
leges of Strauss, DeMasi were terminated on July 15, 1995. Strauss,
DeMasi sought a restraining order and preliminary injunction on the
grounds that the termination of their privileges constituted: (1) breach
of contract; (2) a violation of the Sherman Antitrust Act, 15 U.S.C.
§§ 1-2; and (3) a violation of the Maryland Commercial Law Article,
§ 11-204(a)(1)-(2). The district court denied plaintiffs' motion for
preliminary relief, and plaintiffs now appeal.

II.

Injunctive relief is an extraordinary remedy. See Federal Leasing,
Inc. v. Underwriters at Lloyd's, 650 F.2d 495 (4th Cir. 1981). With
regard to a preliminary injunction, the district court must consider: (1)
the likelihood of irreparable harm to the plaintiff if the injunction is
denied; (2) the likelihood of harm to the defendant if the injunction
is granted; (3) the likelihood that the plaintiff will succeed on the mer-
its; and (4) the public interest. See Blackwelder Furniture Co. v. Seilig
Manufacturing Co, Inc., 550 F.2d 189 (4th Cir. 1977).

With regard to the first requirement of Blackwelder, plaintiffs con-
tend that they will suffer irreparable harm to their business and repu-
tations without injunctive relief. Monetary loss, however, does not
constitute irreparable harm unless the loss cannot be "`ascertain[ed]
with any accuracy.'" Id. at 197 (quoting Foundry Servs., Inc. v. Bene-
flux Corp, 206 F.2d 214, 216 (2d Cir. 1952)). As the district court
explained, this was not the case here. The history of plaintiffs' patient
volume would certainly enable a jury to compensate any business loss

                     3
suffered by plaintiffs with a monetary judgment. So too do we agree
with the district court that any reputational injury to the Strauss,
DeMasi practice group is too speculative to merit injunctive relief.
See Advanced Resources Int'l v. Tri-Star Petroleum Co., 4 F.3d 327,
331 (4th Cir. 1993).

The district court also correctly noted that an injunction here would
place a great burden on the provision of radiation oncology services
at PRMC. As already evidenced by the long history of poor relations
between the Strauss, DeMasi group and the North group, the return
of Strauss, DeMasi to the department during a combative lawsuit
would most probably lead to further strife. For these reasons, we
agree with the district court's finding that the balance of hardships
does not tip decidedly in favor of the plaintiffs.

We also agree with the district court that "plaintiffs face several
hurdles that make the likelihood of success at trial small." Among
other difficulties, plaintiffs' antitrust claims must overcome the fact
that Blumberg and the hospital were not separate actors within the
meaning of the Sherman Act, see Oksanen v. Page Memorial
Hospital, 945 F.2d 696, 702-03 (4th Cir. 1991), cert. denied, 502 U.S.
1074 (1992), and that plaintiffs are alleging, at most, harm to them-
selves as individual competitors rather than cognizable harm to com-
petition in general. Finally, we do not think that restoring plaintiffs'
staff privileges at PRMC would contribute to the public interest in the
non-disruptive delivery of medical care.

III.

Given such circumstances, we cannot say that the district court's
denial of plaintiffs' motion for injunctive relief constituted an abuse
of discretion. We thus affirm the judgment of the district court for the
reasons stated in its careful opinion.

AFFIRMED.

                    4